DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed on 12/22/2021 are acknowledged. Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 12/22/2021 is acknowledged.
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges the specification filed on 4/29/2021.

INFORMATION DISCLOSURE STATEMENT
2.      Information Disclosure Statements filed 1/29/2020, 8/31/2020 and 8/17/2021 are acknowledged. 
Claim Rejections- 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites a composition consisting of and further recites the carrier comprises water. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. The further recitation of comprising open-ended and does not exclude additional, unrecited elements or method steps. Thus, the scope of the claim is unclear. It is suggested that Applicant either define the specific carrier and/or remove the “comprising” language. Claim 12 does not cure the deficiency of claim 11. 
Regarding claim 16 It is not clear what add on percentage 200-300 % means. If this is a measurement of percent by mass. 




Claim Rejections- 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16 are  rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Myhra (US 20100239634).
	Myhra (US 20100239634) (hereinafter Myhra) disclose a cloth (wipe or substrate) that contains lotion composition comprising water in an amount of 80.53-80.73 %, a lactylate (sodium lauroyl lactylate and propylene glycol mixture) (see abstract, para 0008, para 0037 and Example 1). Claim 16 is written as a method step in that it recites “wherein the composition is applied to the substrate” and is a product by process which is given little patentable weight to the product. The composition comprises 2 % of a mixture of 58 % w/w sodium lauryl lactylate and 42 % w/w propylene glycol. 


Claim Rejections- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leikauf (US 20080241204-).
Leikauf (US 20080241204) (hereinafter Leikauf) discloses wetting solution for wet wipes where the aqueous wetting solution contains at least one amino acid ester (abstract). The wetting solution contains at least one amino acid ester as emulsifier, at least one oil or wax and/or at least one further surfactant and water (para 0009-0012 and claim 1). The goal will be achieved by using esters based on amino acids, particularly esters of pyrrolidone carboxylic acid (PCA esters) alone or in a blend with one or more further surfactants, in order to stabilize wetting solutions for wet wipes (para 0015). Leikauf discloses the presence of one or more further surfactants is advantageous (para 0021). Acyl lactylates are suitable for use as nonionic surfactants (para 0029). The wetting solutions may contain ingredients such as typical cosmetic adjuvants such as propylene glycol as well as being a moisturizer (para 0033-0036). The wetting solutions of the invention contain at least 10% by weight of water or of an aqueous solution, wherein "aqueous solution" means a solution that consists predominantly of water (para 0039). The wipes are inclusive of acyl lactylates such as calcium stearoyl lactylate (para 0029 and claim 7). The composition may include typical cosmetic adjuvants such as propylene glycol and moisturizers such as propylene glycol (para 0036 and claim 8). The Examples disclose high amounts of water and at least 10 % reads on 10 or any amounts above 10 and thus overlaps with the instant claims. 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to one of ordinary skill in the art before the effective filing date to have selected various combinations of the various disclosed ingredients in Leikauf such as propylene glycol, water at greater than 95 % and acyl lactylate surfactant to arrive at no more than one would expect from such an arrangement.
CORRESPONDENCE
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615